DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 4, the term ‘the first body’ should be amended to recite ‘the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim(s) 15-16 and 18, it is not clear what body ‘the second body’ refers to — as claim(s) 1 only recites ‘a body’.  Examiner suggests amending the term in claim(s) 15-16 and 18 to instead recite ‘the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-4 and 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent US 11173283 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially anticipate the below identified claims of this application.
This application’s (16/836,222) Claim(s) 
US Patent US 11173283 B2 Claim(s) 
1. (Currently Amended) A torque device for use with an intravascular device, the torque device comprising:
 a first component comprising:
 a body defining an opening for receiving a proximal portion of the intravascular device;
a first arm extending from the body;
a second arm extending from the body;
a space disposed between the first arm and the second arm, and a thread wrapped around the first arm and the second arm;
and a second component movably coupled to the first component,  wherein the proximal portion of the intravascular device is configured to extend within the space between the first arm and the second arm, wherein the first arm and the second arm are movable relative to one another to grip the proximal portion of the intravascular device.

1. An intravascular system, comprising: an intravascular device comprising: a flexible elongate member having a proximal portion and a distal portion;
at least one sensing element secured to the distal portion of the flexible elongate member;
and at least one communication line extending from the at least one sensing element to the proximal portion of the flexible elongate member;
and a torque device configured to selectively interface with the proximal portion of the flexible elongate member, the torque device including a first component and a second component, wherein the first component forms a distal end of the torque device and comprises: a first body defining an opening for receiving a proximal end of the flexible elongate member;
a first arm extending from the first body;
and a second arm extending from the first body, wherein the second component is movably coupled to the first component and forms a proximal end of the torque device, the second component having: a second body configured to be gripped by a user, wherein the second component is movable relative to the first component between: an open position where the torque device is configured to slidably receive the proximal portion of the flexible elongate member between the first arm and the second arm of the first component;
and a closed position where the torque device fixedly engages the proximal portion of the flexible elongate member between the first and second arm of the first component, wherein the first component and the second component are configured to be threaded together via engagement between: a groove in the second body of the second component;
and a single thread wrapped around the first arm and the second arm of the first component, wherein the groove and the single thread selectively control a relative displacement between the first arm and the second arm such that the torque device is configured to exert a plurality of amounts of grip on the intravascular device. 

Claim(s) 2-4
Claim(s) 2-4
Claim(s) 4 and 7
Claim(s) 4-5
Claim(s) 8
Claim(s) 6
Claim(s) 9
Claim(s) 7
Claim(s) 10
Claim(s) 8


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opie (US 20040236214 A1) in view of Kunis (US 6491681 B1). 

For claim 1, Opie teaches A torque device [entire disclosure – see at least abstract] for use with an intravascular device, [per ¶¶2-8], the torque device comprising: 
 a first component [102] comprising:
 a body [102a-b] defining an opening for receiving a proximal portion of the intravascular device; [abstract]
a first arm extending from the body; [first of 102a-b]
a second arm extending from the body; [second of 102a-b]
a space disposed between the first arm and the second arm [a variety of features constitute(s), under BRI, a form of a ‘space’ between the arms such as (most preferably) the gap between 200 and 202 filled by 102c or even the slight gap between 200/202 and 102a-b as shown in cross section of Fig. 3];
and a second component movably coupled to the first component [¶¶37-41], wherein the proximal portion of the intravascular device is configured to extend within the space between the first arm and the second arm, [¶35, ¶¶38-41]
wherein the first arm and the second arm are movable relative to one another to grip the proximal portion of the intravascular device. [¶¶37-41 esp. ¶40]. 

Opie fails to teach a thread wrapped around the first and second arm.  However, consider that Opie does teach that the fastening of 200/202 to 102a-b is not limited to exclusively the screw-on embodiment as shown — where Opie details in ¶39 that any other suitable fastening structure may be appropriate for fastening 200/202 to 102. 
Kunis teaches a guidewire steering device [abstract] comprising a thread [168] wrapped around an arm [104] having a space/lumen for receiving a proximal portion of a guidewire [col. 4 ll. 40-50; col. 6 ll. 25-65]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the first and second arm of Opie to have a thread wrapped therearound, in view of the teachings of Kunis, in order to aid in navigation and handling of a guidewire. As motivated by Kunis cols. 1-2.

For claim 2, Opie teaches  The torque device of claim 1, wherein the first arm includes a recess [126/130] sized and shaped to receive and engage the proximal portion of the intravascular device. [¶35]

For claim 3, Opie teaches  The torque device of claim 2, wherein the second arm includes a planar surface to engage the proximal portion of the intravascular device. [front edge / tooth of one arm of 116 of one of 102a or 102b]  

For claim 4, Opie teaches  The torque device of claim 1, wherein the first body further includes a central lumen in communication with the opening, the central lumen sized and shaped to slidably receive the proximal portion of the intravascular device. [depicted in Fig. 4 with device 160 having 152 extending therethrough, 152 constitute(s), under BRI, a form of a lumen]  

For claim 7, Opie teaches  The torque device of claim 4, wherein the second component is further configured to couple to the first component via a snap-fit engagement. [verbatim snap fit per ¶39].

For claim 8, Opie teaches  The torque device of claim 7, wherein the first component includes a tapered flange and the second component includes at least one projection for the snap-fit engagement with the tapered flange of the first component. [raised annular rings discussed in ¶37].

For claim 9, Opie teaches The torque device of claim 8, wherein the at least one projection extends inwardly towards a central lumen of the second component. [raised ring on inside of 200 would then extend inwardly towards lumen of 102]. 

For claim 10, Opie teaches  The torque device of claim  13, wherein rotation of the second component relative to the first component through the threaded engagement moves the second component between the open position and the closed position. [¶34, ¶38] 

For claim 11, Opie teaches  The torque device of claim 1, wherein the first component and the second component are in threaded engagement. [Fig. 3]

For claim 12, Opie teaches  The torque device of claim 11, wherein an outer surface of the first component includes a male thread [108, 114 are male threads] and an inner surface of the second component includes a female thread. [reasonably implicit by 108, 114 being male threads and discussion in ¶34, ¶38; consider also 216 in Fig. 3].  

For claim 13, Opie teaches  The torque device of claim 11, wherein the second component is movable relative to the first component [¶¶34-41] between:
 an open position where the torque device is configured to slidably receive the proximal portion of the intravascular device between the first arm and the second arm of the first component; and a closed position where the torque device fixedly engages the proximal portion of the intravascular device between the first and second arm of the first component. [tightening of collets 116 and thereby the fixed engagement of the elongate member between 102a and 102b discussed in ¶¶38-40].

For claim 14, Opie teaches  The torque device of claim 1, wherein the proximal portion of the intravascular device is fixedly engaged over only a single contact area [interior of 100 engaging guidewire constitute(s), under BRI, a form of a single (overall) ‘contact area’], wherein the single contact area is disposed between the first arm and the second arm of the first component, wherein the single contact area has a length of at least 0.33 inches. [61 mm length of ¶32 constitute(s), under BRI, a form of a contact area of at least 0.33 inches]

For claim 16, Opie teaches  The torque device of claim 15, the first portion of the second body is configured to permit a first amount of rotation of the intravascular device when the first portion of the second body is gripped by a user; and the second portion of the second body is configured to permit a second amount of rotation of the intravascular device when the second portion of the second body is gripped by the user, wherein the second amount of rotation is different than the first amount of rotation. [see esp. ¶¶37-40 in particular ¶40 where 200 and 202 may be tightened independently (and thereby the tapering shape “portions” permitting such independent tightening actions);  see Fig. 3 where 200 is more ‘choked up’ onto 102 than 202].  

For claim 17, Opie teaches  The torque device of claim 1, wherein the torque device includes only the first component and the second component. [Fig. 3]

For claim 18, Opie teaches  The torque device of claim 1, wherein the opening of the first body is tapered. [tapers shown in Fig. 3]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Kunis and McArthur (US 20160114139 A1 – cited previously). 
Opie fails to teach mutually differently spaced radial projections on the first and second portions of the second body.  
McArthur teaches a torque device [Fig. 1] having a body [110] having first [135] and second [124] portions where the first portion of the body comprises a first plurality of radial projections [139] extending longitudinally along the body and separated from one another along the body by a first spacing, [Figs. 1-2], wherein the second portion of the second body comprises a second plurality of radial projections [127] extending longitudinally along the second body and separated from one another along the body by a different second spacing [Fig. 1].  
 It would have been obvious to one of ordinary skill at the time the invention was filed to modify the first and second portions of the body of Opie to incorporate the mutually differently spaced radial projections of McArthur in order to improve handling of the device.  As motivated by McArthur ¶¶27-29.  

In consideration of Examiner’s interpretation and citation of Kunis, and in earnest and good faith advancement of prosecution, claim(s) 1 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Modesitt (US 20050240120 A1 – cited in parent application).
Opie fails to teach a thread wrapped around the first and second arm.  However, consider that Opie does teach that the fastening of 200/202 to 102a-b is not limited to exclusively the screw-on embodiment as shown — where Opie details in ¶39 that any other suitable fastening structure may be appropriate for fastening 200/202 to 102. 
Modesitt teaches a torque device for fixedly engaging an elongate member [entire disclosure – see at least abstract] comprising a first body [6] having a single thread [56][56 being optionally at least a form of a thread per Fig. 8] and a second body [6] having a groove [28 grooved for 56 per Fig. 8 and ¶70]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the fastening Opie to further incorporate the single thread of Modesitt (i.e., to wrap around the arms of the device of Opie) in order to simplify and improve the fastening engagement between the torque device and the elongated member and to prevent overcrimping (i.e., overfastening) of the elongated member. As motivated by Modesitt ¶¶1-18. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the application. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791